Citation Nr: 0735591	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  07-22 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the rating decision dated April 8, 1970 which denied 
service connection for instability, left knee was clearly and 
unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1969.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota. 

The Board notes that the veteran was scheduled to appear for 
a videoconference Board hearing on November 6, 2007.  The 
veteran did not appear for the hearing.  Instead, the veteran 
submitted a statement to VA through his accredited 
representative requesting to withdraw his appeal on said 
date.  


FINDINGS OF FACT

1. The veteran in this case had active service from January 
4, 1967 to December 18, 1969.

2.  On November 6, 2007, prior to the promulgation of a 
decision in the appeal, VA received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative. 38 
C.F.R. § 20.204 (2007).  

On November 6, 2007, VA received a statement from the veteran 
by way of his representative requesting to withdraw this 
appeal.  Thus, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


